            Case 1:19-cv-00379-GHW Document 56 Filed 05/11/20 Page 1 of 1
                                                                    USDC SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                    DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                    DATE FILED: 5/11/2020
------------------------------------------------------------------X
FIDUCIARY NETWORK, LLC,                                           :
                                                                  :
                                                    Plaintiff, :
                                                                  :   1:19-cv-00379-GHW
                              -against-                           :
                                                                  :        ORDER
MARK P. HURLEY,                                                   :
                                                                  :
                                                 Defendant. :
------------------------------------------------------------------X


GREGORY H. WOODS, United States District Judge:
        The Court expects that a jury trial in this matter will begin on Monday, February 21, 2021

at 9:00 a.m. The Court will hold a final pretrial conference in this case on Friday, January 8, 2021

at 2 p.m. Both the final pretrial conference and the jury trial will be held in Courtroom 12C of the

United States District Court for the Southern District of New York, Daniel Patrick Moynihan U.S.

Courthouse at 500 Pearl Street, New York, New York 10007.

        The parties are directed to submit the following materials no later than December 7, 2020:

(1) the joint pretrial order and other submissions permitted or required under Rule 5 of the Court’s

Individual Rules of Practice in Civil Cases, (2) a proposed brief, mutually acceptable description of

the case, to be read to the venire, and (3) a proposed brief, mutually acceptable overview of the

applicable law, to be read to the jury as part of the Court’s initial instructions prior to opening

statements.

        SO ORDERED.

 Dated: May 11, 2020                                  _____________________________________
                                                               GREGORY H. WOODS
                                                              United States District Judge
